Case: 08-10943 Document: 00511494159 Page: 1 Date Filed: 06/01/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             June 1, 2011
                                     No. 08-10943
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

BRIAN NOLLEY, also known as B-Nolley,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                             USDC No. 4:02-CR-174-15


Before JOLLY, GARZA and STEWART, Circuit Judges.
PER CURIAM:*
       Brian Nolley, federal prisoner # 29079-177, appeals from the grant of his
18 U.S.C. § 3582(c)(2) motion to reduce his sentence based upon Amendment 706
to the crack-cocaine sentencing guidelines; his sentence was lowered from 168
months to 160 months of imprisonment. Nolley argues that the decision to
reduce his sentence by only eight months was an abuse of discretion because the
district court focused solely on his post-conviction conduct and failed to address
whether the extent of the reduction was consistent with Amendment 706’s goal

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 08-10943 Document: 00511494159 Page: 2 Date Filed: 06/01/2011

                                  No. 08-10943

of alleviating the sentencing disparity between offenses involving crack and
powder cocaine.
      Section 3582(c)(2) permits the discretionary modification of a defendant’s
sentence in certain cases where his guidelines range has been subsequently
lowered by the Sentencing Commission. United States v. Cooley, 590 F.3d 293,
298 (5th Cir. 2009). In such cases, the sentencing court’s decision whether to
reduce a defendant’s sentence is informed by the applicable § 3553(a) factors and
the pertinent guideline policy statements. § 3582(c)(2). The court is required to
consider “the nature and seriousness of the danger to any person or the
community” that may result from a reduction in sentence and it may also
consider the defendant’s post-sentencing conduct occurring after imposition of
the original term of imprisonment. United States v. Robinson, 542 F.3d 1045,
1052 (5th Cir. 2008) (internal quotation marks and citation omitted).         The
district court has no obligation to reduce a sentence under § 3582(c)(2) and is not
required to provide reasons or to explain its consideration of the § 3553(a)
factors. United States v. Evans, 587 F.3d 667, 673-74 (5th Cir. 2009), cert.
denied, 130 S. Ct. 3462 (2010). In this case, however, the district court stated
that it had considered the § 3553(a) factors and Nolley’s extensive post-
conviction prison disciplinary record in determining that an eight-month
reduction in sentence was appropriate. No abuse of discretion occurred.
      AFFIRMED.




                                        2